Citation Nr: 9911869	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original rating greater than 10 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1978.  He had a second period of active service from April 
1981 to March 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby service connection for PTSD 
was granted, and assigned a 10 percent evaluation.  The 
veteran disagreed with that initial evaluation, instituting 
the present appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of his service-
connected PSTD has been developed.

2.  The veteran's PTSD is manifested primarily by 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and considerable industrial impairment due to psychoneurotic 
symptoms reducing levels of reliability, flexibility, and 
efficiency. 


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service 
connected PTSD are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, Diagnostic Code 9411 (1996), 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, or sought by VA, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.

Service connection for PTSD was awarded by the RO in July 
1996.  A 10 percent evaluation was assigned after a review of 
the evidence then of record, which showed that the veteran 
had been diagnosed with PTSD, experienced stressors while in 
Vietnam, and was experiencing insomnia, nightmares, startle 
reaction, and difficulty getting along with others at work 
and at home.  

As indicated above, the veteran contends that the 10 percent 
rating currently in effect does not adequately reflect the 
severity of his PTSD disability.  After a review of the 
record, the Board finds that the evidence supports his 
contention, and that an increased evaluation for PTSD is 
warranted in that a 50 percent rating is appropriate.

The severity of  PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (1998) (Schedule).  However, for appellate purposes, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  


Prior to November 7, 1996, a 100 percent evaluation was 
assigned when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; when totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior where 
present; or where a demonstrable inability to obtain or 
retain employment was present.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating under Diagnostic Code 9411 
were each independent bases for granting the 100 percent 
rating).  In the wake of Johnson, a veteran need not meet all 
the criteria for a 100 percent disability rating under 
38 C.F.R. § Diagnostic Code 9400 (1996).  Rather, it is 
sufficient that the medical evidence reflects that he is 
demonstrably unable to obtain or retain employment.   A 70 
percent evaluation was assigned when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, with psychoneurotic symptoms of such a 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment due to 
psychoneurotic symptoms reducing levels of reliability, 
flexibility, and efficiency.  A 30 percent rating 
contemplated definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people, 
definite industrial impairment due to psychoneurotic symptoms 
reducing levels of initiative, flexibility, efficiency, and 
reliability.  A 10 percent rating was assigned where the 
disability did not meet the criteria for a 30 percent rating, 
but there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
noncompensable evaluation was assigned where there was 
neurotic symptoms which may have somewhat adversely affect 
relationships with others but did not cause impairment of 
working ability.  


Under the criteria that have been in effect since November 7, 
1996, the current 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation contemplates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood; anxiety; 
suspiciousness; panic attacks weekly or less often; chronic 
sleep impairment; mild memory loss, such as forgetting names, 
directions, recent events; but with routine behavior, self-
care and conversation normal.  A 50 percent evaluation 
contemplates occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; a 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living ( including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  

The medical evidence includes two VA rating examinations, 
dated July 1995 and June 1996, as well as the veteran's 
treatment records from 1995 to 1997, a parenting evaluation, 
lay statements, and the veteran's hearing transcript.  

The results of the veteran's July 1995 examination show that 
the veteran complained of being depressed, easily irritable 
and having explosive anger from tension or stress.  He also 
complained of confusion and memory loss.  He slept for eight 
hours [per night], and had flashbacks when discussing events 
with other Vietnam Veterans.  He had started Prozac to manage 
his disorder two to three months prior to the examination.  
The results of the examiner's mental status examination 
reveal that the veteran had normal psychomotor activities, 
was coherent, relevant, and was considered a good historian.  
His affect was appropriate, while his mood appeared to be 
neutral with some easy going manners.  No thought disorders 
were elicited, and the examiner noted that he talked about 
"nightmares and depression [that] could be either way to 
have ideas of suicidal or homicidal, . . . when he was asked 
about suicidal ideation".  The veteran was described as well 
oriented and his memory was "kept".  He remembered four of 
the last presidents, and he missed one of three words to be 
recalled.  Judgment and insight were both described as good.  
His diagnosis, on Axis I was deferred, and his Global 
Assessment of Functioning (GAF) score was reported as about 
80.  The examiner also noted that the veteran needed to have 
"psychological testing for diagnosis . . . and level of 
depression."  

The report of the veteran's June 1996 VA rating examination 
shows that he was completely oriented with good memory from 
remote and recent events.  He was lucid and cogent without 
abnormal trends in his thinking.  The examiner noted that he 
did "talk a lot about his war experiences."  His mood was 
evaluated as slightly dysphoric, but not markedly so.  His 
affect was congruent, with good judgment and insight.  The 
examiner commented that "To his credit, this man has 
supported himself since leaving high school by his own 
efforts continuously.  Never-the-less, I am convinced that he 
has suffered some negative consequences from his time in the 
service in Vietnam.  I do believe [that] he will continue to 
benefit from his on-going treatment...for PTSD."  The 
diagnoses were PTSD, chronic, delayed, mild, on Axis I, he 
was determined to have mild psychosocial stressors on Axis 
IV, and assessed a current GAF of 71-80, with the highest GAF 
in the past year also ranging from 71-80.  

The veteran's treatment records date from 1995 to 1997.  A 
record dated January 1995 reveals that the veteran presented 
with a depressed mood, was intolerant with irritability, had 
temper flares, an exaggerated startle, slept with frequent 
nocturnal wakening, had anxiety and obsessive thoughts, and 
suicidal ideation.   

Records dated February 1995 and March 1995, respectively, 
show that the veteran was treated for PTSD with associated 
Major Depression, and that he was less depressed, less 
irritable, although more sleepy, after starting on 
medication.  

A record dated April 1995 shows that the veteran was 
diagnosed with PTSD with depression, and states that the 
veteran's GAF was 65.   A record, that appears to be page 
four of a PTSD clinic intake form, reveals that the veteran's 
judgment was impaired, he was impulsive "only if angry" and 
that he had a potential for physical violence.  

A third record, also dated April 1995 shows that the veteran 
was presenting with severe depression, anger, feelings of 
worthlessness and hopelessness, suicidal thoughts and ideas.  
The examiner also reported suicidal plans, and assessed the 
veteran with mild PTSD.  

A record dated October 1995 diagnoses the veteran with 
"PTSD, chronic, affecting [his] employment and his family."  

PSTD clinical team records contain entries dated March, May, 
July, and June 1996.  Those records reveal that the veteran 
still had an exaggerated startle response, continued to 
struggle with his temper at work, but was "usually able to 
cope fairly well."  An additional record dated March 1996 
shows that his PTSD was "improving."  The record dated June 
1996 notes that the veteran is stable, but that he was 
"working on temper control."  The July 1996 notation also 
states that the veteran gets angry and has "violent / 
physical outbursts". 

A record dated August 1996 reveals that although the veteran 
was stable when not under stress, that his homelife was still 
very reactive to stressors, and that he had to work 
practically away from other people, and was helped "by 
working for an understanding boss."  His diagnosis was PTSD, 
"affecting his level of functioning
 - [negatively] at work".  A record dated November 1996 
reveals that his PTSD was assessed as "stable", and that 
the veteran had signs of anxiety, and impaired control of 
violent temper, that were reasonably controlled by his 
medication and therapy.   

The veteran's personal hearing at the RO was dated March 
1997.  The veteran testified that he was nervous or anxious, 
that he manifested severe depression, that he could not stand 
crowds, and that he had to sit at a restaurant with his back 
to the wall.  He also stated that he wasn't suicidal at the 
present time, but that he had pulled weapons on people in the 
past.  He also stated that he had physical confrontations 
with people and that he was involved in domestic 
disturbances.  In addition, although he was currently working 
as an auto mechanic, the veteran estimated that he missed 
approximately 200 hours of work without pay due to his 
disorder.  

The veteran has also submitted lay statements on his behalf.  
The first statement, dated November 1996, reveals that the 
"least little things" upset the veteran, that he was 
previously constantly upset, but that he has recently 
improved to the point that these episodes have decreased in 
frequency.  The second statement avers that the veteran was 
prone to violent outbursts and that he was largely intolerant 
of other people, and unable to maintain effective social 
relationships.  

The results of the May 1997 parenting evaluation show that 
the veteran "appears socially isolated and needs assistance 
in building an emotional support network" and notes that the 
veteran is experiencing some mild to moderate depression.  
However, the Board must also note that a disclaimer appears 
on the first page of the report, which states:

This report is designed to assist 
professionals in their interpretations of 
the Parenting Stress Index.  The 
interpretations made should be viewed as 
hypotheses that need collaboration from 
other data sources... .  At no time should 
this interpretative report be submitted 
to parents or to other professionals as 
the sole basis for any clinical decisions 
regarding the management or treatment of 
clients or patients.  

Thus, the Board finds that unsupported findings in this 
report are not particularly probative.  

The Board notes that the veteran has been diagnosed with 
depression, as well as PTSD with depression, thus, all of the 
veteran's symptoms or manifestations were considered in 
evaluating his disorder.

Although the two VA rating examinations assigned a GAF of 
between 71 and 80, the Board finds the treatment reports 
detailing his disability more thorough and detailed in their 
findings.  In addition, although the veteran has 
alternatively been diagnosed with mild PTSD to severe 
depression, the Board finds that after a careful review of 
all the evidence, the veteran's moderate symptoms result in 
moderate difficulty in social and occupational functioning.  

The totality of evidence shows that the veteran, although 
employed, often has difficulty with others, and must either 
work alone or leave.  The veteran's symptoms are such that he 
contends he still missed approximately 200 hours of work due 
to his disability.  The Board finds no reason not to find the 
veteran's testimony credible.  In fact, his August 1996 
report supports this testimony.  The examiner diagnosed PTSD, 
"affecting his level of functioning - [negatively] at 
work".  In needing to "work alone" or leave work, the 
veteran demonstrates an inflexibility and unreliability.  
Although the veteran was reported as "having an 
understanding boss", the average impairment of earning 
capacity due to such symptoms would produce considerable 
industrial impairment due to psychoneurotic symptoms reducing 
levels of reliability, flexibility, and efficiency. 

In addition, although the veteran no longer has suicidal 
ideation and is able to keep his job,  he demonstrates a 
considerable impairment in social functioning.  Therefore, 
the Board finds, after application of benefit of the doubt 
provisions, that his symptomatology is productive of 
considerable difficulty in both social and occupational 
functioning.  Thus, a 50 percent rating, under the 
regulations in effect prior to November 1996, which 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment due to 
psychoneurotic symptoms reducing levels of reliability, 
flexibility, and efficiency is appropriate in this case.

As indicated above, although the veteran's symptomatology may 
approximate something less than 50 percent under the 
regulations in effect subsequent to November 7, 1996, since 
the older regulations are more favorable to the veteran, they 
will be applied pursuant to Karnas.

However, the Board also finds that an evaluation greater than 
50 percent is also not warranted.  That is, as indicated 
above, there is no evidence that his disorder is productive 
of severe impairment in occupational and social functioning, 
or that he is isolated from the community, has incapacitating 
psychoneurotic symptoms, or that he is demonstrably unable to 
retain or obtain employment, so that 70 or 100 percent 
ratings would be appropriate under the regulations in effect 
prior to November 1996.  Similarly, the evidence does not 
show that the veteran's disorder supports a greater rating 
under the regulations in effect subsequent to November 1996.  
That is, the evidence does not show symptomatology of 
suicidal ideation, obsessive rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure or irrelevant, near continuous panic or depression; 
spatial disorientation; or a neglect of personal appearance 
and hygiene; or total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent ability to 
perform activities of daily living ( including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

Thus, as indicated above, the Board finds that after 
consideration of all of the evidence concerning the veteran's 
disorder, that his PTSD with depression most closely 
approximates a 50 percent rating under the regulations in 
effect prior to November 1996.  

ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  A GAF score of 65 contemplates some mild symptoms, (e.g., flat affect, circumstantial speech, occasional 
panic attacks) or some difficulty in social occupational or school functioning (e.g., few friends, conflicts with 
peers or co-workers), but generally functioning pretty well.  American Psychiatric Association, "Diagnostic 
Criteria from DSM-IV".  
  Compare a GAF between 41 and 50 contemplates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job.) American Psychiatric Association, "Diagnostic Criteria 
from DSM-IV".

